Citation Nr: 1142214	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had service from May 1971 to February 1973, including service in Vietnam from February 1972 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and provided testimony before the undersigned in November 2010.  Subsequent to his hearing, the Veteran submitted additional evidence with a waiver of RO review.  38 C.F.R. § 20.1304(c) (2011).  The additional evidence, waiver, and transcript of the Board hearing have been associated with the claims file.

The issue of entitlement to service connection for coronary artery disease been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2011 Statement from the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension as secondary to his service-connected diabetes mellitus, type II (DMII).  The Board apologizes for the delay but, after reviewing the record, the Board finds that another remand is unfortunately required in this appeal because the Agency of Original Jurisdiction (AOJ)/AMC has not substantially complied with a directive contained in the Board's March 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand). 

In the March 2011 remand, the Board directed that the Veteran be scheduled for a new VA examination to determine the relationship, if any, between the Veteran's hypertension and DMII, because previous VA examiners failed to provide adequate opinions with supporting rationale.  The Remand also directed the AOJ/AMC to obtain VA treatment records from the Tulsa, Oklahoma Outpatient Clinic, and to request information necessary to obtain private treatment records from Dr. D.  The Board notes that the requested VA treatment records were obtained and are of record.  Additionally, it is noted that the Veteran was sent a letter requesting the information necessary to obtain records from Dr. D.  The Veteran did not respond to the letter, and therefore no records from Dr. D. were obtained.  The Board notes, however, that while a VA examination was obtained, the opinion provided was inadequate and as such the issue must once again be remanded.  

In the body of the March 2011 Remand, the Board noted that in November 2006, the Veteran had a VA examination for his DMII.  The examiner found that his DMII aggravated his hypertension; however, he was unable to quantify the degree of aggravation as it would be speculative.  A rationale was not provided to support his opinion.  In March 2010, the Veteran had another VA examination for his DMII.  The examiner stated that his hypertension is not a secondary complication of diabetes.  He did not provide a rationale to support his opinion and failed to address whether the DMII aggravated the hypertension.  

The Board acknowledges that the Veteran was afforded a new VA examination in April 2011.  In the April 2011 VA examination report the VA examiner opined that the Veteran's essential hypertension was not likely related to or a result of his DMII.  The rationale provided was that the Veteran's hypertension preexisted, by several years, the onset of the Veteran's DMII.  In this regard the examiner noted that the Veteran was initially diagnosed with hypertension prior to 1996 and with DMII in April 2003.  The examiner additionally addressed whether the Veteran's hypertension was aggravated by his DMII.  Unfortunately, the examiner's opinion, with regard to aggravation, is unclear.  The examination report had the word "aggravation" handwritten on it along with a line drawn to the word "likel[y]," which was circled.  It is difficult to discern exactly what the hand written addition is supposed to convey.  As such, the opinion is inadequate on its face and should have been returned to the examiner by the AOJ for clarification.  Because that did not happen, the Board finds that there has not been substantial compliance with its prior directive and a remand is necessary to obtain another nexus opinion or at least clarification of the previously submitted nexus opinion.  See 38 C.F.R. § 19.9 (2010) ("If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, a Veterans Law Judge or panel of Veterans Law Judges shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken."); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the VA examiner who conducted the April 2011 VA examination for an addendum opinion regarding the Veteran's claim for service connection for hypertension secondary to DMII.  The claims file and a copy of this Remand must be provided to the examiner and the examiner should indicate review of these items in the addendum opinion.

The examiner was previously asked to provide the following opinions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus, type II? (b) Is it at least as likely as not that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.
The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of hypertension present (baseline; i.e., approximate average blood pressure) before the onset of the aggravation.

The examiner must provide a thorough rationale for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why.

If the examiner that evaluated the Veteran in April 2011 is not available to provide a response, then any similarly qualified VA examiner may answer this inquiry.  If additional examination of the Veteran is deemed necessary by this examiner, schedule the Veteran for an appropriate examination, perform all necessary tests, and respond to the above questions.

2. Thereafter, readjudicate the Veteran's claim of entitlement to service connection for hypertension as secondary to service-connected DMII, basing decision on all of the evidence of record and all governing legal authority, including 38 C.F.R. § 3.310 and the amendment to that regulation effective October 10, 2006.  See 71 Fed. Reg. 52744 (2006).  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

